internal_revenue_service number release date index number -------------------------------- --------------------------------------------------------------- ------------- -------------------- ---------------------------------------------------- in re ---------------------------------------------------- ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-141737-08 date date legend trust date date trustor trustee --------------------------------------------------------------- ---------------------- ----------------------- ---------------------------- -------------------- foundation ------------------------------------------------ ------------------------------- ------- ------- city year year dear ---------------- this is in response to a letter dated date submitted on behalf of the trust requesting that the service grant an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election under sec_642 of the internal_revenue_code plr-141737-08 facts the information submitted states that the trust was created on date as a revocable_trust the terms of the trust as amended provided that the property in the trust was to be held for the lifetime benefit of the trustor and upon the death of the trustor the balance of the principal and undistributed_net_income of the trust estate would be distributed to the foundation or such other foundation established by the trustee in city the trustor died on date and the trust converted to an irrevocable_trust during year and year the trust made various distributions to the foundation the distributions to the foundation in year were claimed as deductions on the trust’s tax_return for year pursuant to sec_642 however due to an inadvertent oversight by the trust’s certified_public_accountant the trust failed to make a proper election by not including a statement with the tax_return for year as required under sec_1 c - b of the income_tax regulations law and analysis sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications in subpart b of part i of subchapter_j of chapter of the code there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to the deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_642 allows the trustee or administrator to make an election regarding the timing of the deduction pursuant to sec_642 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year sec_1 c - b provides that for purposes of determining the deduction allowed under sec_1_642_c_-1 the fiduciary as defined in sec_7701 of an estate_or_trust may elect under sec_642 to treat as paid during the taxable_year whether or not such year begins before date any amount of gross_income received during such taxable_year or any preceding_taxable_year which is otherwise deductible under sec_642 and which is paid after the close of such taxable_year but on or before the last day of the next succeeding taxable_year of the estate_or_trust the preceding sentence applies only in the case of payments actually made in a taxable_year beginning after date no election shall be made however in respect of any amount plr-141737-08 which was deducted for any previous taxable_year or which is deducted for the taxable_year in which such amount is paid sec_642 states that the election shall be made at such time and in such manner as the secretary prescribes by regulations sec_1_642_c_-1 provides that the election under sec_1_642_c_-1 shall be made not later than the time including extensions thereof prescribed by law for filing the income_tax return for the succeeding taxable_year sec_1_642_c_-1 provides further that the election shall be made by filing with the income_tax return or an amended_return for the taxable_year in which the contribution is treated as paid a statement which i states the name and address of the fiduciary ii identifies the estate_or_trust for which the fiduciary is acting iii indicates that the fiduciary is making an election under sec_642 in respect of contributions treated as paid during such taxable_year iv gives the name and address of each organization to which any such contribution is paid and v states the amount of each contribution and date of actual payment or if applicable the total amount of contributions paid to each organization during the succeeding taxable_year to be treated as paid in the preceding_taxable_year sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the guidelines the commissioner will use to determine whether to grant an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election conclusion plr-141737-08 based solely upon the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result the trust is granted an extension of time of sixty days following the date of this letter or until the period of limitations is closed whichever occurs earlier to make the election under sec_642 to claim a deduction in taxable_year year for distributions made in year the election must be made on the amended_return for the trust’s taxable_year year the amended_return must be filed with the service_center where the trust files its returns a copy of this letter should be attached to the amended_return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts or transactions described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the trust’s authorized representative sincerely curtis g wilson deputy associate chief_counsel passthroughs special industries cc
